DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 03/18/21, has been entered. Claims 1-51 are cancelled. Claims 52-60 are pending and under examination. Claims 52 and 57 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 03/31/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 12/18/20:
The rejection of claims 53 and 58 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 3, at paragraph 6, is withdrawn in light of Applicant’s amendments to claims 52 or 57.
The rejection of claims 57-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, found on page 4, at paragraph 8, is withdrawn in light of Applicant’s amendments to claim 57 coupled to the persuasive argument regarding possession of the 
The rejection of claims 52-56 under 35 U.S.C. 102(a)(1) as being anticipated by Tomlinson et al. 2011 (WO 2011/003098), found on page 10, at paragraph 11, is withdrawn in light of Applicant’s amendments to claim 52.
The rejection of claims 52-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,815,890, found on page 13, at paragraph 15, is withdrawn in light of Applicant’s argument that patented claims to the antibody comprising 3d8b are not the same as, or an obvious variant of, instantly claimed SEQ ID NO: 32 (see Remarks, page 7). 


Allowable Subject Matter
5.  Claims 52-60 are allowed.

6.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest peptides comprising SEQ ID NO: 32, or amino acids 1 through 275 thereof.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.  Any inquiry concerning this communication or earlier communications from the 

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                            

May 5, 2021